Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered January 30, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that certain remarks by the prosecutor during opening statements and. summation were improper is unpreserved for appellate review (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885; People v Mapp, 245 AD2d 307). In any event, the challenged comments were harmless given the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242; People v Corrica, 243 AD2d 722, lv denied 91 NY2d 890).
Contrary to the defendant’s contention, the court’s Sandoval ruling reflected a proper balancing between the prejudicial effect of his prior convictions and their probative value on the issue of his credibility (see, People v Sandoval, 34 NY2d 371). The mere number of convictions was not unduly prejudicial *857(see, People v Aguilera, 156 AD2d 698), but rather, was highly probative of the defendant’s willingness to place his own interests before those of society (see, People v Ruiz, 248 AD2d 647).
The defendant was provided with meaningful representation by counsel throughout the pretrial hearing, the trial, and the sentencing (see, People v Flores, 84 NY2d 184, 186; People v Baldi, 54 NY2d 137, 147).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. S. Miller, J. P., Santucci, Krausman and Florio, JJ., concur.